Case: 4:19-cv-02635-JAR Doc. #: 1-1 Filed: 09/25/19 Page: 1 of 2 PageID #: 20




             EXHIBIT A
DocuSign Envelope ID: 5689A101-5FD5-423B-B01F-41756366E31C
               Case: 4:19-cv-02635-JAR Doc. #: 1-1 Filed: 09/25/19 Page: 2 of 2 PageID #: 21




                                                    NOTICE OF CONSENT


                              I hereby consent to become a party plaintiff in the overtime lawsuit in

                     which this consent is filed.




                     Signature                                            Date




                     Printed Name
